DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device, comprising:
a substrate that includes a PMOSFET region and an NMOSFET region;
a plurality of first active fins at the PMOSFET region;
a plurality of second active fins at the NMOSFET region;
a gate electrode that extends in a first direction and runs across the first active fins and the second active fins;
a first source/drain pattern on the first active fins, the first source/drain pattern connecting the first active fins to each other;
a second source/drain pattern on the second active fins, the second source/drain pattern connecting the second active fins to each other;
a first active contact electrically connected to the first source/drain pattern; and
a second active contact electrically connected to the second source/drain pattern,
wherein a maximum width of the first active contact in the first direction is less than a maximum width of the second active contact in the first direction,
wherein the first active contact is in a region where the first source/drain pattern is recessed,
wherein the second active contact is in a region where the second source/drain pattern is recessed, and
wherein a volume of the region where the first source/drain pattern is recessed is less than a volume of the region where the second source/drain pattern is recessed.

Claim 10 recites a semiconductor device, comprising:
a PMOSFET region and an NMOSFET region that are spaced apart from each other in a first direction on a substrate;
a first active pattern and a second active pattern that are respectively provided on the PMOSFET region and the NMOSFET region;
a first source/drain pattern and a second source/drain pattern that are respectively provided on the first active pattern and the second active pattern; and
a first active contact and a second active contact that are respectively electrically connected to the first source/drain pattern and the second source/drain pattern,
wherein a maximum width of the first active contact in the first direction is less than a maximum width of the second active contact in the first direction,
wherein a ratio of the maximum width of the first active contact in the first direction to the maximum width of the second active contact in the first direction is greater than about 1:4,
wherein a lowermost portion of the first active contact is located at a first level,
wherein a lowermost portion of the second active contact is located at a second level,
wherein the first level is higher than the second level in a direction perpendicular to the substrate,
wherein the first active contact is provided in a region where the first source/drain pattern is recessed,
wherein the second active contact is provided in a region where the second source/drain pattern is recessed, and
wherein a volume of the region where the first source/drain pattern is recessed is less than a volume of the region where the second source/drain pattern is recessed.

Claim 16 recites a semiconductor device, comprising:
a logic cell on a substrate, the logic cell including a PMOSFET region and an NMOSFET region that are spaced apart from each other in a first direction;
a device isolation layer that defines a plurality of first active fins at the PMOSFET region and a plurality of second active fins at the NMOSFET region, the first and second active fins extending in a second direction that intersects the first direction;
a first source/drain pattern on the first active fins, the first source/drain pattern connecting the first active fins to each other;
a second source/drain pattern on the second active fins, the second source/drain pattern connecting the second active fins to each other;
a gate electrode that extends in the first direction and extends across the first active fins and the second active fins;
a gate spacer on opposite sides of the gate electrode, the gate spacer extending in the first direction;
a gate dielectric pattern between the gate electrode and the first active fin, between the gate electrode and the second active fin, and between the gate electrode and the gate spacer;
a gate capping pattern on a top surface of the gate electrode, the gate capping pattern extending in the first direction;
an interlayer dielectric layer on the gate electrode, the first source/drain pattern, and the second source/drain pattern;
a gate contact in the interlayer dielectric layer and electrically connected to the gate electrode;
a first active contact and a second active contact that are disposed in the interlayer dielectric layer and are respectively electrically connected to the first source/drain pattern and the second source/drain pattern; and
a first silicide pattern and a second silicide pattern, the first silicide pattern being provided between the first active contact and the first source/drain pattern, and the second silicide pattern being provided between the second active contact and the second source/drain pattern,
wherein the number of the first active fins is at least three,
wherein a maximum width of the first active contact in the first direction is less than a maximum width of the second active contact in the first direction,
wherein a ratio of the maximum width of the first active contact in the first direction to the maximum width of the second active contact in the first direction is greater than about 1:4,
wherein the first active contact is provided in a region where the first source/drain pattern is recessed,
wherein the second active contact is provided in a region where the second source/drain pattern is recessed, and
wherein a volume of the region where the first source/drain pattern is recessed is less than a volume of the region where the second source/drain pattern is recessed.

Prior rejections were in view of US PG Pub 2016/0086950 (“Eom”) and US PG Pub 2020/0058651 (“Liaw”). Together, the references suggest various embodiments for finFET regions with contacts having different widths. However, the references do not disclose, or suggest, the first source/drain pattern being recessed less (by volume) of the second source/drain pattern, in combination with the other limitations required by Applicant. 
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. US PG Pub 2018/0090495 (“Lee”) is an example of a relevant reference in the art. The first (NMOS) contact has a width less than the second (PMOS) contact. However, Lee does not recess the NMOS region (Figs. 1 &23) and therefore does not have a first source/drain pattern recessed. Claims 2-9, 11-15 and 18-20 depend on one of Claims 1, 10 or 16 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818